Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Allowable Subject Matter
1.	Claims 1, 3-18, 20-26, 27 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art for removing the bias from the access line; and evaluating an electrical characteristic of the access line based at least in part on the applying the bias to the access line and the removing the bias from the access line, the evaluating to determine a leakage condition of the memory array; and initiating a recovery operation based at least in part on the determined leakage condition of the memory array.
4.	With respect to dependent claim 3-17 since these claims are depending on claim 1, therefore claim 3-17 are allowable subject matter. 
5.	With respect to independent claims 18, Overall there is no teaching, suggestion, or motivation for combination in the prior art for removing the bias from the access line; Page 4 of 12Application. No. 16/831,524PATENT Amendment dated June 28, 2022 Reply to Office Action dated March 28, 2022 evaluating an electrical characteristic of the access line based at least in part on applying the bias to the access line and removing the bias from the access line; and determining a charge leakage condition of the memory array based at least in part on evaluating the electrical characteristic; and a memory management component coupled with the leakage detection component and configured to initiate a recovery operation of the apparatus based at least in part on the determined charge leakage condition.
6.	With respect to dependent claim 20-26 since these claims are depending on claim 18, therefore claim 20-26 are allowable subject matter. 
7.	With respect to independent claims 27, Overall there is no teaching, suggestion, or motivation for combination in the prior art for apply a bias to an access line of the memory array that is coupled with a memory cell; remove the bias from the access line; evaluate an electrical characteristic of the access line based at least in part on applying the bias to the access line and removing the bias from the access line, the electrical characteristic indicative of a leakage condition of the memory array; and initiate a recovery operation based at least in part on the leakage condition of the memory array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
07/29/2022
/HAN YANG/
Primary Examiner, Art Unit 2824
.